UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 5, 2014 SOUTHCORP CAPITAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-21155 46-5429720 (Commission File No.) (IRS Employer Identification No.) 520 Broadway San Clemente, CA 92674 (Address of principal executive offices) (zip code) (661) 418-7842 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement. On August 5, 2014, the Company agreed to purchase a single family house in Decatur, Indiana. The closing is expected to occur by the end of August. The purchase will be an all cash purchase and the Company will not incur any debt associated with the purchase of the property. The Company will provide additional details once it has received the closing documents. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SouthCorp Capital, Inc. Dated: August 6, 2014 By: /s/ Joseph Wade Name: Joseph Wade Title:
